 In the Matter ofDOUGLASMILL, INC.andTExn1LE WoRxrRSUNIONOF AMERICA (CIO)Case No. 10-R-1655.-DecidedFebruary 28, 1946Mr. R. H. Hutcheson,of Douglasville, Ga., aiid'Mrs.Margaret B.Glover,of Douglasville, Ga., for the Company.'Messrs.Horace WhiteandTruman Henderson,of Atlanta, Ga.,andMrs. Irene Bailey,of Carrollton, Ga., for the Union.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affecting,commerce had arisen concerning the representation of employees ofDouglas Mill, Inc.,' Douglasville, Georgia, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Albert D. Maynard, TrialExaminer.The hearing was held at Douglasville, Georgia, onDecember 12, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and arp hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDouglas Mill, Inc., is a Georgia corporation operating its onlyplant at Douglasville, Georgia, where it is engaged in the manufac-IA motion was made and allowed to amend all formal papers to show the correct nameof the Company.66 N. L.R. B., No. 18.218 DOUGLAS MILL, INC.219ture, sale, and distribution of unfinished gray cotton piece goods.The principal raw material used by the Company is raw cotton.Since November 19, 1945,2 the Company has purchased raw cotton,valued in excess of $13,000 per week, all of which was shipped tothe Company from points outside the State of Georgia. SinceNovember 17, 1945, the Company has manufactured finished productsvalued in excess of $90,000 per month, all of which is shipped topoints outside the State of Georgia.The secretary-treasurer of theCompany testified that the Company anticipated increasing both itspurchases and sales during 1946.We find that the Company is engaged in commerce within themeaning of the Act.3H. THEORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 16, 1945, and again on November 27, 1945, the Unionrequested the Company to recognize it as the exclusive bargainingrepresentative of certain of its employees at the Douglasville plantof the Company. The Company has failed to grant either request.The Company contends that the Board should not direct an elec-tion at this time inasmuch as the Union failed to obtain a majorityin an election conducted by the Board on June 19, 1945.4We findmerit in this contention. It has been our administrative policy torequire a union, which has lost one election and seeks another withina year, to make such showing of renewed and extended organiza-tional effort as will indicate a greater probability that a majority ofthe employees desire 'it to act as their bargaining representative.5The evidence in this case does not support such a showing of interestby the Union. In fact, the investigation of Board agents indicatesthat the Union's position has actually deterioratedsincethe lastOn November17, 1945, thestock of Douglas Mill,Inc, changed hands and new officerswere electedshortly thereafter.The new secretary-treasurer of the Company testifiedthat she did not have available the facts as to commerce prior to November 17, 1945.SeeMatter of DouglasMill,Inc,62 N. L. R. B. 40.S SeeMatter ofDouglas Mill,Inc., 62 N. L. R. B. 40.Matterof Douglas Mill,Inc.,62 N. L. R. B. 40.GMatterofWorldP4b0ish%ng C9, 03 N. L. R. B 402;Matterof JosephBancroft &SonsCo, 64N.L R.B 74, 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection aUnder these circumstances, we shall dismiss the petitionwithout prejudice to the right of the Union to file another petitionfor representation nearer the anniversary date of the first election.ORDERIT Is HEREBY ORDERED thatthe petition for investigationand cer-tification of representatives of employees of Douglas Mill, Inc.,Douglasville, Georgia, filed herein by Textile Workers Union ofAmerica, CIO, be, and it herebyis,dismissed.6The Field Examiner's report, introduced at the December hearing in this case, showsthat the Union submitted 158 authorizations in an alleged appropriate unit of 304employees.The Field Examiner's report,introduced in evidence before the prior Direction ofElection,shows that the Union submitted 176 authorizations in an alleged appropriateunit of 300 employees.The Union lost this election, receiving 139 out of 283 validvotes cast.